         Case 1:20-cv-00915-BAH Document 17 Filed 08/04/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 TAOTAO USA, INC., et al.                                     )
                                                              )     Civil Action No.
                                                              )     1:20-cv-915 (BAH)
        Plaintiffs,                                           )
                                                              )
                v.                                            )
                                                              )
 UNITED STATES ENVIRONMENTAL                                  )
 PROTECTION AGENCY, et al.                                    )
                                                              )
        Defendants.                                           )
                                                              )


 FEDERAL DEFENDANTS’ SECOND UNOPPOSED MOTION FOR ENLARGEMENT
OF TIME TO FILE ANSWER OR OTHER RESPONSE TO PLAINTIFFS’ COMPLAINT

       Pursuant to Federal Rule of Civil Procedure 6(b) and Local Rule 7(m), Defendants

United States Environmental Protection Agency and Phillip Brooks (“Defendants”) respectfully

request their second thirty-day enlargement of time, up to and including September 9, 2020, for

Defendants to answer or otherwise respond to Plaintiffs’ Complaint. In support of this motion,

Defendants state the following:

   1. Plaintiffs filed the Complaint in this matter on April 6, 2020, ECF No. 1, and served the

       Complaint on May 11, 2020.

   2. Pursuant to this Court’s June 30, 2020 Minute Order, Defendants’ answer or other

       response is presently due August 10, 2020.

   3. Defendants request this second enlargement of time to allow sufficient time to obtain the

       necessary internal approvals to finalize their response to the Complaint.

   4. Pursuant to LCvR 7(m), undersigned counsel conferred with Mr. Chu, counsel for

       Plaintiffs, who has indicated that Plaintiffs do not oppose the requested extension.
         Case 1:20-cv-00915-BAH Document 17 Filed 08/04/20 Page 2 of 2



    5. Based on the foregoing, Defendants respectfully request that the Court grant Defendants

       a thirty-day enlargement of time, up to and including September 9, 2020, to answer or

       otherwise respond to the Complaint. A proposed order is attached.

Dated: August 4, 2020

                                             Respectfully submitted,

                                             /s/ Sarah Izfar
                                             Trial Attorney (DC Bar #1017796)
                                             United States Department of Justice
                                             Environmental Defense Section
                                             P.O. Box 7611 (regular mail)
                                             150 M St., NE (overnight)
                                             Washington, D.C. 20044
                                             sarah.izfar@usdoj.gov
                                             (202) 305-0490



Of Counsel

Susan Stahle
U.S. Environmental Protection Agency
